      Case 3:16-cv-02787-WHO Document 430 Filed 11/19/18 Page 1 of 6



 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP

 2 Charles K. Verhoeven (Bar No. 170151)
   charlesverhoeven@quinnemanuel.com
 3 David A. Perlson (Bar No. 209502)
   davidperlson@quinnemanuel.com
 4 50 California Street, 22nd Floor
   San Francisco, California 94111
 5 Telephone: (415) 875-6600
   Facsimile: (415) 875-6700
 6
   Kevin P.B. Johnson (Bar No. 177129)
 7 kevinjohnson@quinnemanuel.com
   Victoria F. Maroulis (Bar No. 202603)
 8 victoriamaroulis@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
 9 Redwood Shores, California 94065
   Telephone: (650) 801-5000
10 Facsimile: (650) 801-5100

11 Attorneys for Samsung Electronics Co., Ltd.,
   Samsung Electronics America, Inc., and
12 Samsung Research America, Inc.

13                               UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA

15                                  SAN FRANCISCO DIVISION

16 HUAWEI TECHNOLOGIES CO., LTD., et al.,

17                Plaintiffs,                     CASE NO. 16-cv-02787-WHO

18         v.                                     DECLARATION OF JOCELYN MA IN
                                                  SUPPORT OF HUAWEI’S
19 SAMSUNG ELECTRONICS CO., LTD., et al.,         ADMINISTRATIVE MOTION TO
                                                  FILE UNDER SEAL PORTIONS OF
20                Defendants.                     THE DECLARATION OF DAVID C.
                                                  GIARDINA IN SUPPORT OF
21                                                HUAWEI’S OPPOSITION TO
   SAMSUNG ELECTRONICS CO., LTD. &                SAMSUNG’S MOTION FOR
22 SAMSUNG ELECTRONICS AMERICA, INC.,             CLARIFICATION OF THE COURT’S
                                                  SEPT. 25, 2018 DAUBERT ORDER,
23                Counterclaim-Plaintiffs,        OR IN THE ALTERNATIVE, LEAVE
                                                  TO SERVE A LIMITED
24         v.                                     SUPPLEMENTAL EXPERT REPORT
25 HUAWEI TECHNOLOGIES CO., LTD.,
   HUAWEI DEVICE USA, INC., HUAWEI
26 TECHNOLOGIES USA, INC., & HISILICON
   TECHNOLOGIES CO., LTD.,
27
             Counterclaim-Defendants.
28

                                                                   Case No. 16-cv-02787-WHO
                   MA DECLARATION IN SUPPORT OF ADMINISTRATIVE MOTION TO FILE UNDER SEAL
       Case 3:16-cv-02787-WHO Document 430 Filed 11/19/18 Page 2 of 6



 1          I, Jocelyn Ma, declare as follows:

 2          1.     I am a member of the State Bar of California, admitted to practice before this

 3 Court, and an attorney at the law firm of Quinn Emanuel Urquhart & Sullivan, LLP, counsel for

 4 Samsung Electronics Co., Ltd., Samsung Electronics America, Inc., and Samsung Research

 5 America, Inc. (collectively, “Samsung”).         Except as otherwise indicated, I have personal

 6 knowledge of the facts stated herein and, if called as a witness, could and would testify thereto.

 7          2.     Pursuant to Civil L.R. 79-5, I make this declaration in support of Huawei’s

 8 Administrative Motion to File Under Seal Portions of the Declaration of David C. Giardina in

 9 Support of Huawei’s Opposition to Samsung’s Motion for Clarification of the Court’s Sept. 25,

10 2018 Daubert Order, Or in the Alternative, Leave to Serve A Limited Supplemental Expert Report

11 (Dkt. 428).

12          3.     I have reviewed the exhibits to the Declaration of David C. Giardina in Support of

13 Huawei’s Opposition to Samsung’s Motion for Clarification of the Court’s Sept. 25, 2018 Daubert

14 Order, Or in the Alternative, Leave to Serve A Limited Supplemental Expert Report (the

15 “Giardina Declaration”) that contain or suggest confidential information.

16          4.     Exhibits 3, 4, and 5 to the Giardina Declaration contain information that has been

17 designated as “Highly Confidential – Attorneys’ Eyes Only” under a protective order in this Case

18 No. 3:16-cv-02787 (N.D. Cal.). In addition, Exhibits 3, 4, and 5 to the Giardina Declaration
19 contain information from depositions and expert reports for the Apple v. Samsung cases in the

20 Northern District of California (Nos. 11-cv-01846-LHK and 12-cv-00630-LHK) and for an

21 investigation before the International Trade Commission (No. 337-TA-794), and thus are subject

22 to the respective protective orders in those matters, which provide for the continued protection of

23 confidential information produced from those matters.

24          5.     Attached hereto are versions of Exhibits 3, 4, and 5, to the Giardina Declaration

25 that contain blue highlights denoting the portions of the exhibits which Samsung seeks to seal,

26 yellow highlights denoting the portions of the exhibits which Huawei seeks to seal, and green
27 highlights denoting the portions of the exhibit which both parties seek to seal.

28

                                               1                    Case No. 16-cv-02787-WHO
                    MA DECLARATION IN SUPPORT OF ADMINISTRATIVE MOTION TO FILE UNDER SEAL
       Case 3:16-cv-02787-WHO Document 430 Filed 11/19/18 Page 3 of 6



 1          6.     The blue and green highlighted portions of paragraph 6 on pages 2-3 of the version

 2 of Exhibit 3 to the Giardina Declaration attached to this declaration contain information about

 3 licensing negotiations between Apple and Samsung. Those negotiations were subject to a non-

 4 disclosure agreement and conducted confidentially. Samsung maintains information about those

 5 negotiations as highly confidential and does not disclose it to the public. Disclosure of such

 6 information to the public could harm Samsung’s competitive standing by giving competitors

 7 access to information about Samsung’s negotiating practices that Samsung does not have similar

 8 access to in return.

 9          7.     The blue and green highlighted portions of paragraph 3 on page 1 and paragraph 7

10 on page 3 of the version of Exhibit 3 to the Giardina Declaration attached to this declaration

11 contain information about a confidential agreement between Apple and Samsung, the substance of

12 which the parties have mutually agreed to keep strictly confidential. These portions of Exhibit 3

13 to the Giardina Declaration do not concern matters of legitimate public interest. Disclosure of such

14 information to the public would be a violation of the agreement’s confidentiality terms, which the

15 parties consider material to the agreement. Disclosure of such information to the public could

16 harm Samsung’s competitive standing by giving competitors access to information about

17 Samsung’s negotiating practices that Samsung does not have similar access to in return.

18          8.     The blue highlighted portions of paragraph 8 on page 3, paragraph 9 on page 4, and
19 paragraph 10 on page 5 of the version of Exhibit 3 to the Giardina Declaration attached to this

20 declaration are references to and excerpts from fact and expert testimony regarding highly

21 confidential information about licensing negotiations between Apple and Samsung.             Those

22 negotiations were subject to a non-disclosure agreement and conducted confidentially. Samsung

23 maintains information about those negotiations as highly confidential and does not disclose it to

24 the public. Disclosure of such information to the public could harm Samsung’s competitive

25 standing by giving competitors access to information about Samsung’s negotiating practices that

26 Samsung does not have similar access to in return. Moreover, the fact and expert testimony
27 contain information from depositions and expert reports for the Apple v. Samsung cases in the

28 Northern District of California (Nos. 11-cv-01846-LHK and 12-cv-00630-LHK) and for an

                                               2                    Case No. 16-cv-02787-WHO
                    MA DECLARATION IN SUPPORT OF ADMINISTRATIVE MOTION TO FILE UNDER SEAL
       Case 3:16-cv-02787-WHO Document 430 Filed 11/19/18 Page 4 of 6



 1 investigation before the International Trade Commission (No. 337-TA-794), and thus are subject

 2 to the respective protective orders in those matters, which provide for the continued protection of

 3 confidential information produced from those matters.

 4          9.     The blue highlighted portions on pages 2-9 of the version of Exhibit 4 to the

 5 Giardina Declaration attached to this declaration are references to and excerpts of fact and expert

 6 testimony and expert reports which contain highly confidential information about licensing

 7 negotiations between Apple and Samsung, as well as Samsung’s negotiation strategies. Those

 8 licensing negotiations were subject to a non-disclosure agreement and conducted confidentially.

 9 Samsung maintains information about those negotiations and its negotiation strategies as highly

10 confidential, and does not disclose them to the public. Disclosure of such information to the

11 public could harm Samsung’s competitive standing by giving competitors access to information

12 about Samsung’s negotiating practices that Samsung does not have similar access to in return.

13 Moreover, the fact and expert testimony contain information from depositions and expert reports

14 for the Apple v. Samsung cases in the Northern District of California (Nos. 11-cv-01846-LHK and

15 12-cv-00630-LHK) and for an investigation before the International Trade Commission (No. 337-

16 TA-794), and thus are subject to the respective protective orders in those matters, which provide

17 for the continued protection of confidential information produced from those matters.

18          10.    The blue highlighted portions on pages 1-2 of the version of Exhibit 5 to the
19 Giardina Declaration attached to this declaration are references to and excerpts of fact testimony

20 about highly confidential business information regarding Samsung’s standards contribution

21 development and patent application practices. Public disclosure of this information would harm

22 Samsung’s competitive standing by giving its competitors access to information that Samsung

23 does not have similar access to about its competitors. Competitors could use this information to

24 Samsung’s disadvantage in the marketplace.         Moreover, the fact testimony stems from a

25 deposition that was conducted for the Apple v. Samsung case in the Northern District of California

26 (No. 12-cv-00630-LHK), and thus is subject to the protective order in that matter, which provides
27 for the continued protection of confidential information produced from that matter.

28

                                               3                    Case No. 16-cv-02787-WHO
                    MA DECLARATION IN SUPPORT OF ADMINISTRATIVE MOTION TO FILE UNDER SEAL
      Case 3:16-cv-02787-WHO Document 430 Filed 11/19/18 Page 5 of 6



 1         I declare under penalty of perjury under the laws of the United States of America that the

 2 foregoing is true and correct. Executed November 19, 2018, in San Francisco, California.

 3

 4                                                      /s/ Jocelyn Ma
                                                       Jocelyn Ma
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                              4                    Case No. 16-cv-02787-WHO
                   MA DECLARATION IN SUPPORT OF ADMINISTRATIVE MOTION TO FILE UNDER SEAL
      Case 3:16-cv-02787-WHO Document 430 Filed 11/19/18 Page 6 of 6



 1                                           ATTESTATION
 2         Pursuant to Civil L.R. 5-1(i)(3), the undersigned attests that concurrence in the filing of

 3 this Declaration has been obtained from Jocelyn Ma.

 4

 5                                                       /s/ Victoria F. Maroulis
                                                         Victoria F. Maroulis
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                              5                    Case No. 16-cv-02787-WHO
                   MA DECLARATION IN SUPPORT OF ADMINISTRATIVE MOTION TO FILE UNDER SEAL
